DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment 
The amendment filed on 01/13/2021 has been entered.  Claims 1-7 and 14-20 remain pending in the application.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, wherein at least one additional strand of the plurality of strands extends continuously from the braided under peak portion of the bill to the braided over peak portion of the bill in a direction oriented along the braiding direction such that a first end of the at least one strand is located in the braided under peak portion of the bill and a second end of the at least one strand is located in the braided over peak portion as recited in claims 1 and 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
In claims 1 and 14, there is no antecedent basis for "wherein the article of headgear has a braiding direction extending from the crown to the bill oriented along the sagittal plane";
In claims 1 and 14, there is no antecedent basis for "wherein at least one additional strand of the plurality of strands extends continuously from the braided under peak portion of the bill to the braided over peak portion of the bill in a direction oriented along the braiding direction such that a first end of the at least one strand is located in the braided under peak portion of the bill and a second end of the at least one strand is located in the braided over peak portion";
In claims 1 and 14, there is no antecedent basis for "the at least one additional strand extends from underneath the bill, over the fold between the braided under peak portion and the braided over peak portion, and on top of the bill in a direction towards the front portion of the crown where the bill is attached".
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-7 and 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	Regarding claims 1 and 14, the braiding direction is discussed in para. 0046 in the original disclosure; and the hat having a bill with two layers and related braiding process is discussed in paras. 0062-0064 and depicted in Figs. 13-14.  However, the original disclosure fails to set forth wherein at least one additional strand of the plurality of strands extends continuously from the braided under peak portion of the bill to the braided over peak portion of the bill in a direction oriented along the braiding direction such that a first end of the at least one strand is located in the braided under peak portion of the bill and a second end of the at least one strand is located in the braided over peak portion.  It is noted that strand 1440 shown in Fig. 14 extends along a direction which appears to form an angle of about 45 degrees with a braiding direction; therefore strand 1440 cannot be considered as oriented along the braiding direction.  Therefore claiming the limitation directed to the above feature must be cancelled from the claims, since the claims appear to be new matter.
	Claims 2-7 each depend from claim 1; and claims 15-20 each depend from claim 14.  Therefore, claims 2-7 and 15-20 are rejected as well.
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-7 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "wherein at least one additional strand of the plurality of strands extends continuously from the braided under peak portion of the bill to the braided over peak portion of the bill in a direction oriented along the braiding direction", which renders the claims indefinite.  As addressed above in the 112(a) section, strand 1440 shown in Fig. 14 extends along a direction which appears to form an angle of about 45 degrees with a braiding direction; therefore strand 1440 cannot be considered as oriented along the braiding direction.  The limitation conflicts with the original disclosure, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For examination purposes, based on the drawing of the application and Applicant's remarks filed on 01/13/2020, the examiner has interpreted the limitation as the extending direction of the at least one additional strand intersecting the braiding direction.
Claim 2 recites the limitation "a second strand", which renders the claim indefinite.  As claim 2 depends from claim 1, claim 1 has set forth "a first strand" and "at least one additional strand", it is unclear whether the second strand is the "at least one additional strand" or a different strand.  The metes and bounds of the claim are unclear and cannot be ascertained.  For examination purposes, examiner has interpreted the second strand can be the "at least one additional strand" or a different strand.
Claim 3 recites the limitation "a third strand", which renders the claim indefinite.  As claim 2 depends from claim 1, claim 1 has set forth "a first strand" and "at least one additional strand", it is unclear whether the third strand is the "at least one additional strand" or a different strand.  The metes and bounds of the claim are unclear and cannot be ascertained.  For examination purposes, examiner has interpreted the third strand can be the "at least one additional strand" or a different strand.
Claim 14 recites the limitation "wherein at least one additional strand of the plurality of strands extends continuously from the braided under peak portion of the bill to the braided over peak portion of the bill in a direction oriented along the braiding direction", which renders the claims indefinite.  First, the term "additional" is a relative term; however, claim 14 does not previously set forth any specific strand of the plurality of strands; therefore the meaning of "additional strand" is unclear and the metes and bounds of the claim cannot be ascertained.  Second, as addressed above, strand 1440 shown in Fig. 14 extends along a direction which appears to form an angle of about 45 degrees with a braiding direction; therefore strand 1440 cannot be considered as oriented along the braiding direction.  The limitation conflicts with the original disclosure, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For examination purposes, based on the drawing of the application and Applicant's remarks filed on 01/13/2020, the examiner has interpreted the limitation as the extending direction of the at least one additional strand intersecting the braiding direction.
Claims 2-7 each depend from claim 1; and Claims 15-20 each depend from claim 14.  Therefore, claims 2-7 and 15-20 are indefinite as well.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Thun (US 967,462 A) in view of Bruce (US 2016/0345677 A1).
Regarding claim 1, Thun discloses an article of headgear (a hat; fig. 1; page 1, ll. 25-26; claim 5) having a crown (crown 7; fig. 1; page 1, ll. 84-89), the article of headgear comprising: 
the crown having an interior void (under the crown; inherent feature; see annotated fig. 1) sized and configured to receive a wearer's head (inherent feature); 
the crown comprising a front portion (see annotated fig. 1; claim 5) disposed generally forward of a coronal plane (inherent feature) and a rear portion (see annotated fig. 1; claim 5) disposed opposite the front portion (see annotated fig. 1; claim 5), the rear portion disposed generally rearward of the coronal plane (inherent feature); 
the crown comprising a left side portion disposed on one side of a sagittal plane (see annotated fig. 1 and referencing fig. 3), and a right side portion disposed opposite the left side portion, on the other side of the sagittal plane (see annotated fig. 1 and referencing fig. 3); 
the crown comprising a braided construction (claim 5) with a plurality of strands (multiple strands are braided into a fabric and the fabric is cut to form the hat including the crown; page 1, ll. 34-49); 
the plurality of strands including a first strand (a strand across top of the crown in the braiding direction; see fig. 3 and annotated fig. 1);
the article of headgear further comprising a bill (front brim; see annotated fig. 1; claim 5) attached to the crown at the front portion (see annotated fig. 1), the bill including a braided over peak portion and a braided under peak portion (the bill has a folded side portion, forming a braided over peak portion and a braided under peak portion; see fig. 2 and annotated fig. 1; page 1, ll. 84-102; claim 5), the braided over peak portion being continuous with the braided under peak portion (see fig. 2 and annotated fig. 1);
wherein at least one additional strand of the plurality of strands extends continuously from the braided under peak portion of the bill to the braided over peak portion of the bill in a direction oriented along the braiding direction (at least one additional strand as shown in fig. 2 extends continuously from a tubular side portion to the crown portion, and oriented along the braiding direction; after the hat blank is cut and folded at the tubular side portion, the additional strand, which can be the second strand in annotated fig. 1, extends continuously from the under peak portion to the over peak portion; see fig. 2 and annotated figs. 1, 3; page 1, ll. 84-102) such that a first end of the at least one strand is located in the braided under peak portion of the bill (a free end of the additional strand located in the under peak portion after the bill portion is cut and folded inwards; see fig. 2 and annotated figs. 1, 3) and a second end of the at least one strand is located in the braided over peak portion (a non-free end of the at least one strand remains in the over peak portion; see fig. 2 and annotated figs. 1, 3; page 1, ll. 84-102); 
wherein the braided under peak portion of the bill is folded beneath the braided over peak portion at a fold (see fig. 2 and annotated fig. 1; page 1, ll. 84-102) such that the at least additional one strand extends from underneath the bill, over the fold between the braided under peak portion and the braided over peak portion, and on top of the bill in a direction towards the front portion of the crown where the bill is attached (the braided under peak portion and the braided over peak portion of the front portion are formed by folding a continuous portion of the bill; therefore the additional strand extends continuously from the braided under peak portion of the bill, over the bill, and on top of the braided over peak portion of the bill in a direction towards the front portion of the crown where the bill is attached; see fig. 2 and annotated figs. 1, 3; page 1, ll. 84-102);
wherein the bill is in the form of a visor that does not extend entirely around the crown (front brim; see annotated fig. 1; claim 5); and 
wherein the crown and the bill, including the braided under peak portion and the braided over peak portion, are formed of a continuous braided construction (the entire hat is formed of a continuous braided construction; see fig. 2 and annotated figs. 1, 3; claim 5).
Regarding the limitation wherein the article of headgear has a braiding direction extending from the crown to the bill oriented along the sagittal plane, this limitation is deemed a product-by-process limitation in the claim, and determination of patentability is based on the product itself, not on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  See MPEP 2113, I.  Applicant does not disclose any product feature resulted from the claimed braiding direction.  Therefore, Thun's article of headgear meets the claimed limitation.
Thun does not explicitly disclose the first stand extending continuously from the left side portion to the right side portion.  However, Thun does disclose that the hat is formed from a blank cut off from a continuously formed braid, and strands of the hat extending from the left side portion to the right side portion corresponding to a braiding direction (see annotated figs. 1, 3; page 1, ll. 45-63).   Further, Bruce teaches that strands used in continuous braiding are sufficiently long to extend through multiple braided articles and the strands extending continuously from a starting end to a terminal end of each braided article corresponding to a braiding direction (see figs. 2-6; para. 0071, 0081, 0083).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the strands used in braiding the article of headgear as disclosed by Thun, to be sufficiently long so that the stands extending continuously from the left side portion to the right side portion as taught by Bruce, thereby improving the braiding efficiency by braiding continuously.  In other words, using a first stand extending continuously from the left side portion to the right side portion of a braided crown is not of innovation but of ordinary skill and common sense.  By this approach, the number of coupling structures between different strands in a braided article of headgear is minimized, the article of headgear is made esthetically appealing, and the risk of weakening or breaking at coupling locations of different strands is also significantly reduced.
Regarding claim 4, Thun and Bruce, in combination, disclose the article of headgear according to claim 1, but Thun does not explicitly disclose the article of headgear further comprising at least one strand that extends continuously from the bill to the left side portion of the crown.  However, Thun does disclose that the hat is formed from a blank cut off from a continuously formed braid and strands extending from the bill to the left side portion corresponding to a braiding direction (see annotated figs. 1, 3; page 1, ll. 45-63).   Further, Bruce teaches that strands used in continuous braiding are sufficiently long to extend through multiple braided articles and the strands extending continuously from a starting end to a terminal end of each braided article corresponding to a braiding direction (see figs. 2-6; para. 0071, 0081, 0083).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the strands used in braiding the article of headgear as disclosed by Thun, to be sufficiently long so that the stands extending continuously from the bill to the left side portion as taught by Bruce, thereby improving the braiding efficiency by braiding continuously.  In other words, using a stand extending continuously from the bill to the left side portion of a braided crown is not of innovation but of ordinary skill and common sense.  By this approach, the number of coupling structures between different strands in a braided article of headgear is minimized, the article of headgear is made esthetically appealing, and the risk of weakening or breaking at coupling locations of different strands is also significantly reduced.
Regarding claim 6, Thun and Bruce, in combination, disclose the article of headgear according to claim 1, and Thun further discloses the article of headgear further comprising a second strand (a strand across a front portion of the crown in the braiding direction; see fig. 3 and annotated fig. 1); 
wherein the second strand is spaced from the first strand (see annotated fig. 1). 
Thun does not explicitly disclose the second strand extending continuously from the left side portion to the right side portion of the crown, wherein the second strand is shorter than the first strand.  However, Thun does disclose that the hat is formed from a cut-off blank from a continuously formed braid and strands extending from the right side portion to the left side portion of the crown corresponding to a braiding direction (see annotated figs. 1, 3; page 1, ll. 45-63).  Further, Bruce teaches that strands used in continuous braiding are sufficiently long to extend through multiple braided articles and the strands extending continuously from a starting end to a terminal end of each braided article corresponding to a braiding direction (see figs. 2-6; para. 0071, 0081, 0083).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the second strand as disclosed by Thun, to be sufficiently long so that the second stand extending continuously from the left side portion to the right side portion as taught by Bruce, thereby improving the braiding efficiency by braiding continuously.  In other words, using a first stand extending continuously from the left side portion to the right side portion of a braided crown is not of innovation but of ordinary skill and common sense.  By this approach, the number of coupling structures between different strands in a braided article of headgear is minimized, the article of headgear is made esthetically appealing, and the risk of weakening or breaking at coupling locations of different strands is also significantly reduced.  As can further be see from the annotated fig. 1, the second stand is shorter than the first strand.
Regarding claim 7, Thun and Bruce, in combination, disclose the article of headgear according to claim 6, and Thun further discloses a third strand (a strand extending from the bill to the left side portion; see annotated fig. 3) spaced from the first strand and the second strand (see annotated figs. 1, 3); and 
Thun does not explicitly disclose wherein the third strand extends continuously from the bill to the left side portion of the crown.  However, Thun does disclose that the hat is formed from a cut-off blank from a continuously formed braid and strands extending from the bill to the left side portion of the crown corresponding to a braiding direction (see annotated figs. 1, 3; page 1, ll. 45-63).  Further, Bruce teaches that strands used in continuous braiding are sufficiently long to extend through multiple braided articles and the strands extending continuously from a starting end to a terminal end of each braided article corresponding to a braiding direction (see figs. 2-6; para. 0071, 0081, 0083).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the third strand as disclosed by Thun, to be sufficiently long so that the third stand extending continuously from the bill to the left side portion as taught by Bruce, thereby improving the braiding efficiency by braiding continuously.  In other words, using a third stand extending continuously from the bill to the left side portion of a braided crown is not of innovation but of ordinary skill and common sense.  By this approach, the number of coupling structures between different strands in a braided article of headgear is minimized, the article of headgear is made esthetically appealing, and the risk of weakening or breaking at coupling locations of different strands is also significantly reduced.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Thun (US 967,462 A) and Bruce (US 2016/0345677 A1) and further in view of Phelps (US 1,629,176 A). 
Regarding claim 2, Thun and Bruce, in combination, disclose the article of headgear according to claim 1, and Thun further discloses wherein the left side portion includes a left base portion disposed proximate an opening of the interior void (see annotated fig. 1); and wherein the right side portion includes a right base portion disposed proximate an opening of the interior void (similar to the left side portion; see fig. 2 and referencing annotated fig. 1).
Thun does not explicitly disclose wherein the first strand extends continuously from the left base portion to the right base portion.  However, Thun does disclose that the hat is formed from a cut-off blank from a continuously formed braid and strands extending from the left base portion to the right base portion corresponding to a braiding direction (see fig. 3 and annotated fig. 1; page 1, ll. 45-63).   Further, Bruce teaches that strands used in continuous braiding are sufficiently long to extend through multiple braided articles and the strands extending continuously from a starting end to a terminal end of each braided article corresponding to a braiding direction (see figs. 2-6; para. 0071, 0081, 0083).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the strands used in braiding the article of headgear as disclosed by Thun, to be sufficiently long so that the stands extending continuously from the left base portion to the right base portion as taught by Bruce, thereby improving the braiding efficiency by braiding continuously.  In other words, using a first stand extending continuously from the left side portion to the right side portion of a braided crown is not of innovation but of ordinary skill and common sense.  By this approach, the number of coupling structures between different strands in a braided article of headgear is minimized, the article of headgear is made esthetically appealing, and the risk of weakening or breaking at coupling locations of different strands is also significantly reduced.  
Thun does not disclose wherein the crown includes a band disposed proximate an opening to the interior void. However, Phelps teaches wherein a hat (a straw hat; fig. 1; page 2, ll. 44-50) comprising a crown (crown 1; fig. 1; page 2, ll. 44-50), wherein the crown includes a band (a sweat band 6; fig. 1; page 3, ll. 5-11) disposed proximate an opening to an interior void (around the lower portion of crown 1; fig. 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the article of headgear as disclosed by Thun, with wherein a crown includes a band disposed proximate an opening to an interior void, as taught by Phelps, in order to provide a sweat band to the straw hat thereby making a comfortable hat.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Thun (US 967,462 A) and Bruce (US 2016/0345677 A1) and further in view of Wang (US 6,260,208 B1). 
Regarding claim 3, Thun and Bruce, in combination, disclose the article of headgear according to claim 1, but Thun does not disclose the article of headgear further comprising a finishing edge applied to a lower periphery of the article of headgear, wherein the finishing edge fixes the braided under peak portion in place beneath the braided over peak portion.  However, Wang teaches an article of headgear (visor 10; fig. 3; col. 1, ll. 51-53) further comprising a finishing edge (outer loop 14; figs. 3, 5; col. 1, ll. 51-53; col. 2, ll. 1-5) applied to a lower periphery of the article of headgear (figs. 3, 5; col. 1, ll. 51-53; col. 2, ll. 1-5), wherein the finishing edge fixes a bill portion (fig. 3; col. 1, ll. 51-53; col. 2, ll. 1-5).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the article of headgear as disclosed by Thun, with the article of headgear further comprising a finishing edge applied to a lower periphery of the article of headgear, wherein the finishing edge fixes a bill portion, as taught by Wang, in order to provide an article of headgear with a clean finish for more aesthetical appeal.  By combination of Bruce and Wang, the finishing edge fixes the braided under peak portion in place beneath the braided over peak portion of Thun's hat.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Thun (US 967,462 A) and Bruce (US 2016/0345677 A1) and further in view of Sharpe (US 4,141,229 A). 
Regarding claim 5, Thun and Bruce, in combination, disclose the article of headgear according to claim 1, but Thun does not disclose the article of headgear further comprising a bill reinforcing member disposed between the folded braided under peak portion and the braided over peak portion of the bill.  However, Thun has stated that the hat can be any modified form in accordance with the invention of continuous braided strip in addition to the simple form shown in Fig. 1 (page 1, ll. 103-107).  Further, Sharpe teaches wherein an article of headgear includes a bill reinforcing member disposed between a folded braided under peak portion and a braided over peak portion of a bill (visor 10 is inserted between two plies of a bill portion; fig. 1; col. 3, ll. 9-13).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have reconfigured the bill portion of the article of headgear as disclosed by Thun, with the article of headgear further comprising a bill reinforcing member disposed between a folded braided under peak portion and a braided over peak portion of the bill, as taught by Sharpe, thereby making an alternative design of the bill portion of the hat in order to maintain the bill shape.
Claims 14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Thun (US 967,462 A) in view of Sharpe (US 4,141,229 A). 
Regarding claim 14, Thun discloses an article of headgear (a hat; fig. 1; page 1, ll. 25-26; claim 5) having a crown (crown 7; fig. 1; page 1, ll. 84-89), the article of headgear comprising:
the crown having an interior void (under the crown; inherent feature; see annotated fig. 1) sized and configured to receive a wearer's head (inherent feature); 
the crown comprising a front portion (see annotated fig. 1; claim 5) disposed generally forward of a coronal plane (inherent feature) and a rear portion (see annotated fig. 1; claim 5) disposed opposite the front portion (see annotated fig. 1; claim 5), the rear portion disposed generally rearward of the coronal plane (inherent feature); 
the crown comprising a left side portion disposed on one side of a sagittal plane (see annotated fig. 1 and referencing fig. 3), and a right side portion disposed opposite the left side portion, on the other side of the sagittal plane (see annotated fig. 1 and referencing fig. 3);
the article of headgear further comprising a bill (front brim; see annotated fig. 1; claim 5) attached to the crown at the front portion (see annotated fig. 1), the bill including a braided over peak portion and a braided under peak portion (the bill has a folded side portion, forming a braided over peak portion and a braided under peak portion; see fig. 2 and annotated fig. 1; page 1, ll. 84-102; claim 5), the braided over peak portion being continuous with the braided under peak portion (see fig. 2 and annotated fig. 1; see fig. 1); and 
wherein at least one strand of the plurality of strands extends continuously from the braided under peak portion of the bill to the braided over peak portion of the bill in a direction substantially aligned with the braiding direction (at least one strand as shown in fig. 2 extends continuously from tubular side portion to the crown portion and substantially aligned with a braiding direction; after the hat blank is cut and folded at the tubular side portion, the at least one strand extends continuously from the under peak portion to the over peak portion; see fig. 2 and annotated figs. 1, 3; page 1, ll. 84-102) such that a first end of the at least one strand is located in the braided under peak portion of the bill (a free end of the at least one strand located in the under peak portion after the bill portion is cut and folded inwards; see fig. 2 and annotated figs. 1, 3) and a second end of the at least one strand is located in the braided over peak portion (a non-free end of the at least one strand remains in the over peak portion; see fig. 2 and annotated figs. 1, 3; page 1, ll. 84-102); and
wherein the braided under peak portion of the bill is folded beneath the braided over peak portion (see fig. 2 and annotated fig. 1; page 1, ll. 84-102) such that the at least one strand extends from underneath the bill, over the fold between the braided under peak portion and the braided over peak portion, and on top of the bill in a direction towards the front portion of the crown where the bill is attached (the braided under peak portion and the braided over peak portion of the front portion are formed by folding a continuous portion of the bill; therefore at least one strand extends continuously from the braided under peak portion of the bill, over the bill, and on top of the braided over peak portion of the bill in a direction towards the front portion of the crown where the bill is attached; see fig. 2 and annotated figs. 1, 3; page 1, ll. 84-102).
wherein at least one additional strand of the plurality of strands extends continuously from the braided under peak portion of the bill to the braided over peak portion of the bill in a direction oriented along the braiding direction (at least one additional strand as shown in fig. 2 extends continuously from a tubular side portion to the crown portion, and oriented along the braiding direction; after the hat blank is cut and folded at the tubular side portion, the additional strand, which can be the second strand in annotated fig. 1, extends continuously from the under peak portion to the over peak portion; see fig. 2 and annotated figs. 1, 3; page 1, ll. 84-102) such that a first end of the at least one strand is located in the braided under peak portion of the bill (a free end of the additional strand located in the under peak portion after the bill portion is cut and folded inwards; see fig. 2 and annotated figs. 1, 3) and a second end of the at least one strand is located in the braided over peak portion (a non-free end of the at least one strand remains in the over peak portion; see fig. 2 and annotated figs. 1, 3; page 1, ll. 84-102); 
wherein the braided under peak portion of the bill is folded beneath the braided over peak portion at a fold (see fig. 2 and annotated fig. 1; page 1, ll. 84-102) such that the at least additional one strand extends from underneath the bill, over the fold between the braided under peak portion and the braided over peak portion, and on top of the bill in a direction towards the front portion of the crown where the bill is attached (the braided under peak portion and the braided over peak portion of the front portion are formed by folding a continuous portion of the bill; therefore the additional strand extends continuously from the braided under peak portion of the bill, over the bill, and on top of the braided over peak portion of the bill in a direction towards the front portion of the crown where the bill is attached; see fig. 2 and annotated figs. 1, 3; page 1, ll. 84-102);
wherein the bill is in the form of a visor that does not extend entirely around the crown (front brim; see annotated fig. 1; claim 5); and 
wherein the crown and the bill, including the braided under peak portion and the braided over peak portion, are formed of a continuous braided construction (the entire hat is formed of a continuous braided construction; see fig. 2 and annotated figs. 1, 3; claim 5).
Regarding the limitation wherein the article of headgear has a braiding direction extending from the crown to the bill oriented along the sagittal plane, this limitation is deemed a product-by-process limitation in the claim, and determination of patentability is based on the product itself, not on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  See MPEP 2113, I.  Applicant does not disclose any product feature resulted from the claimed braiding direction.  Therefore, Thun's article of headgear meets the claimed limitation.
Thun does not disclose the crown comprising an inner braid layer and an outer braid layer, wherein the inner braid layer and the outer braid layer are formed of a plurality of strands.  However, Thun does disclose wherein the crown is a braided construction formed of a plurality of strands (multiple strands are braided into a fabric and the fabric is cut to form the hat including the crown; page 1, ll. 34-49).  Further, Sharpe teaches wherein an article of headgear (fig. 1; col. 1, ll. 65-66) comprising a crown (crown C; fig. 1; col. 2, ll. 17-20), wherein the crown comprising an inner layer (inner ply 14; figs. 1, 4, col. 2, ll. 29-34) and an outer layer (outer ply 15; figs. 1, 4, col. 2, ll. 29-34), which are integrally made and joined along a fold line (figs. 1, 4; col. 2, ll. 29-34).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the article of headgear as disclosed by Thun, with a modified manufacturing process including folding two adjacent pieces of braided hat blank along a fold line to form a two-layer hat, as taught by Sharpe, thereby forming a crown comprising an inner braid layer and an outer braid layer, wherein the inner braid layer and the outer braid layer are formed of a plurality of strands, in order to provide a hat with a thicker crown for sturdiness which can also provide more protection to a user's head.
Regarding claim 17, Thun and Sharpe, in combination disclose the article of headgear according to claim 14, but Thun does not disclose wherein the article of headgear includes a bill reinforcing member disposed between the folded braided under peak portion and the braided over peak portion of the bill.  However, Thun has stated that the hat can be any modified form in accordance with the invention of continuous braided strip in addition to the simple form shown in Fig. 1 (page 1, ll. 103-107).  Further, Sharpe teaches wherein an article of headgear includes a bill reinforcing member disposed between a folded braided under peak portion and a braided over peak portion of a bill (visor 10 is inserted between two plies of a bill portion; fig. 1; col. 3, ll. 9-13).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have reconfigured the bill portion of the article of headgear as disclosed by Thun, with the article of headgear further comprising a bill reinforcing member disposed between a folded braided under peak portion and a braided over peak portion of the bill, as taught by Sharpe, thereby making an alternative design of the bill portion of the hat in order to maintain the bill shape.
Regarding claim 18, Thun and Sharpe, in combination, disclose the article of headgear according to claim 14, but Thun does not disclose wherein the inner braid layer includes at least one strand and wherein the at least one strand extends continuously from the inner braid layer to the outer braid layer.  However, Sharpe teaches wherein the inner layer includes at least one strand and wherein the at least one strand extends continuously from the inner layer to the outer layer (inner ply 14 and outer ply 15 are integrally made and joined along a fold line, therefore at least one strand extending continuously from inner ply 14 to outer ply 15; figs. 1, 4; col. 2, ll. 29-34).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the article of headgear as disclosed by Thun, with folding two adjacent pieces of braided hat blank along a fold line to form a two-layer hat, as taught by Sharpe, thereby forming a crown comprising an inner braid layer and an outer braid layer, wherein the inner layer includes at least one strand and wherein the at least one strand extends continuously from the inner layer to the outer layer, in order to improve the production efficiency of the hat.
Regarding claim 19, Thun and Sharpe, in combination, disclose the article of headgear according to claim 14, but Thun does not explicitly disclose at least one region of the article of headgear having a first braid density that is different than a second braid density of a remaining portion of the article of headgear.  However, Thun does disclose a crown portion is formed by bulging the middle of the hat blank; and Figs. 1-3 of Thun show at least a crown region having a first braid density that is different than a second braid density of a side bill portion of the article of headgear.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have formed at least one region of the article of headgear having a first braid density that is different than a second braid density of a remaining portion of the article of headgear, as suggested in Figs. 1-3 of Thun, since it is well within the general skill of a worker in the art to select different braiding densities in different regions on the basis of its suitability for the intended use as a matter of obvious design choice.  
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Thun (US 967,462 A) and Sharpe (US 4,141,229 A) and further in view of Bruce (US 2016/0345677 A1). 
Regarding claim 15, Thun and Sharpe, in combination, disclose the article of headgear according to claim 14, but Thun does not teach wherein the inner braid layer includes a strand extending continuously from the left side portion to the right side portion of the crown.
However, Thun does disclose that the hat is formed from a cut-off blank from a continuously formed braid and strands extending from the left side portion to the right side portion corresponding to a braiding direction (see annotated figs. 1, 3; page 1, ll. 45-63).   Further, Bruce teaches that strands used in continuous braiding are sufficiently long to extend through multiple braided articles and the strands extending continuously from a starting end to a terminal end of each braided article corresponding to a braiding direction (see figs. 2-6; para. 0071, 0081, 0083).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the strands used in braiding the article of headgear as disclosed by Thun, to be sufficiently long so that the stands extending continuously from the left side portion to the right side portion as taught by Bruce, thereby improving the braiding efficiency by braiding continuously.  In other words, using a stand in an inner braid layer extending continuously from the left side portion to the right side portion of a braided crown is not of innovation but of ordinary skill and common sense.  By this approach, the number of coupling structures between different strands in a braided article of headgear is minimized, the article of headgear is made esthetically appealing, and the risk of weakening or breaking at coupling locations of different strands is also significantly reduced.
Regarding claim 16, Thun and Sharpe, in combination disclose the article of headgear according to claim 14, but Thun does not teach wherein the outer braid layer includes a strand extending continuously from the left side portion to the right side portion of the crown.  However, Thun does disclose that the hat is formed from a cut-off blank from a continuously formed braid and strands extending from the left side portion to the right side portion corresponding to a braiding direction (see annotated figs. 1, 3; page 1, ll. 45-63).   Further, Bruce teaches that strands used in continuous braiding are sufficiently long to extend through multiple braided articles and the strands extending continuously from a starting end to a terminal end of each braided article corresponding to a braiding direction (see figs. 2-6; para. 0071, 0081, 0083).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the strands used in braiding the article of headgear as disclosed by Thun, to be sufficiently long so that the stands extending continuously from the left side portion to the right side portion as taught by Bruce, thereby improving the braiding efficiency by braiding continuously.  In other words, using a stand in an outer braid layer extending continuously from the left side portion to the right side portion of a braided crown is not of innovation but of ordinary skill and common sense.  By this approach, the number of coupling structures between different strands in a braided article of headgear is minimized, the article of headgear is made esthetically appealing, and the risk of weakening or breaking at coupling locations of different strands is also significantly reduced.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Thun (US 967,462 A) and Sharpe (US 4,141,229 A) and further in view of Gries (US 2012/0271403 A1). 
Regarding claim 20, Thun and Sharpe, in combination, disclose the article of headgear according to claim 19, but Thun does not explicitly disclose the article of headgear further comprising at least one finished edge comprising free ends of at least one strand of the plurality of strands forming the article of headgear that are fused.  However, Thun does disclose at least one finished edge comprising free ends of at least one strand of the plurality of strands forming the article of headgear that are fastened in any preferred manner so as to provide a neat and ornamental finish (fig. 2; page 1, ll. 97-102).  Further, Gries teaches a braided structure comprising at least one finished edge comprising free ends of a plurality of strands that are fused (a braided tubular structure is cut to a desired dimension and the free ends of the cut portion are welded together; para. 0076).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have reconfigured the bill portion of the article of headgear as disclosed by Thun, with the article of headgear further comprising at least one finished edge comprising free ends of at least one strand of the plurality of strands forming the article of headgear that are fused, as taught by Gries, in order to minimize the risk of unraveling the braided pattern (Gries; para. 0076).

    PNG
    media_image1.png
    897
    1021
    media_image1.png
    Greyscale


Annotated Fig. 1, and Fig. 3 from US 967,462 A

Response to Arguments
In view of Applicant's amendment, newly modified grounds of rejection have been identified and applied as necessitated by the amendment.  Further, Applicant's arguments filed 01/13/2021 have been fully considered but they are not persuasive.
Applicant Remarks: Applicant asserts that the instant application has shown that at least one strand that extends continuously from the braided under peak portion of the bill to the braided over peak portion of the bill in a direction substantially aligned with the braiding direction in annotated Fig. 14.
Examiner's response: Examiner respectfully disagrees.  As addressed above in the 112(a) and 112(b) sections, strand 1440 shown in annotated Fig. 14 extends along a direction which appears to form an angle of about 45 degrees with a braiding direction; therefore strand 1440 cannot be considered as oriented substantially aligned with the braiding direction or along the braiding direction.
Applicant Remarks: Applicant asserts that the specification objections should be withdrawn because the claimed limitations have support in the drawings and are not indefinite.
Examiner's response: Examiner respectfully disagrees.  It is noted that an objection to the specification objection on lack of antecedent basis is different from a rejection to a claim as being indefinite.  As required by 37 CFR 1.75(d)(1) and MPEP § 608.01(o), even if a claim has support in drawings, the specification still should provide clear support or antecedent basis for the claim.  Applicant does not point out where the support is located in the specification in the argument.  Applicant is suggested to refer to 37 CFR 1.75(d)(1) and MPEP § 608.01(o) for more details.
Applicant Remarks: Applicant asserts that Thun has a circular brim or bill that completely encircles the crown.
Examiner's response: Examiner respectfully disagrees.  Thun clearly discloses that the hat has a front brim and a rear brim as shown in fig. 1 and recited in claim 5; and the front brim does not completely encircle the crown.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732